Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s amendment filed on December 9, 2020 is acknowledged.  Claim 3 has been amended.  Claims 3-13 are currently pending and under examination.
					Interview summary
2.	A call was made to Applicant’s representative, Frank Leak, on February 24, 2021 to inform counsel of allowable subject matter and to discuss ways to amend around, via an Examiner's amendment, antecedent basis issues in dependent claim 6. On February 25, 2021 Mr. Frank relayed that his client will not procede further and wishes to receive an office action rejecting claim 6. 
Objections Withdrawn
3.	In view of Applicant’s amendment, the objection to claims 4-10 for informalities is withdrawn.
Rejections Withdrawn
4.	In view of Applicant’s amendment, the rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention by the use of the phrase “…generate B cells ….assessing the binding of an antibody that may be present in a patient sample”, by the use of the phrase “that may be present”, and by the use of the phrase “assessing the binding” is withdrawn.

New Grounds of Objection and Rejection Necessitated by Amendment
Claim Objections
6.	Claims 7-9 are objected to because of the following informalities:  said claims are depending upon a rejected base claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 6 recites the limitation "the antibodies for a DNABII protein" and “of the biofilm” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
8.	Claims 3-5 and 10-13 are allowed.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	February 25, 2021 

/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645